Exhibit 10.10(b)
June 9, 2009
Sasco Energy Partners
55 Green Farms Road
Westport, CT 06880-6149
Attention: Mr. Thomas K. Purdy
     Re: Management Agreement Renewals
Dear Mr. Purdy:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Emerging CTA Portfolio L.P.     •  
Citigroup Energy Advisors Portfolio L.P.     •   CMF Sasco Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,

CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director        SASCO ENERGY PARTNERS
      By:   /s/ T.K. Purdy         Print Name:   Thomas K. Purdy             

JM/sr

